Citation Nr: 1818945	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.  This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal was previously before the Board in February 2016, and was remanded in order to provide the Veteran with a VA examination.  The above-referenced development has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than level I impairment in the right ear and level I impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Merits of the claim

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code (DC) 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2017).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss due to the severity of his condition and the impact his hearing loss has on his everyday life.  The Veteran asserts that he has difficulty with conversations, and asks people to repeat what they say.  See April 2012 Veteran statement.  The Veteran also submitted statements by the Veteran's wife and daughter describing the Veteran's difficulties with conversations and its impact on the Veteran's social functioning. 

For the reasons stated below, the preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for his bilateral hearing loss. 

The Veteran was afforded a VA audiological examination in May 2012 in which pure tone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
25
45
55
LEFT
15
25
60
60

The pure tone threshold average was 38 in the right ear and 40 in the left ear.  He had a Maryland CNC speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  These audiometry test results equate to level I impairment in the right ear and level I impairment in the left ear using Table VI.  38 C.F.R. 
§ 4.85.

The Veteran was afforded a VA audiological examination in April 2016 in which pure tone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
35
50
55
LEFT
20
30
60
60

The pure tone threshold average was 40 in the right ear and 43 in the left ear.  He had a Maryland CNC speech recognition ability of 96 percent in both ears.  These audiometry test results equate to level I impairment in the right ear and level I in the left ear using Table VI.  38 C.F.R. § 4.85. 

Applying the percentage ratings for hearing impairment found in Table VII, level I in the right ear and level I in the left ear does not result in a compensable rating.  The provisions of section 4.86 exceptional patterns of hearing loss do not apply.  38 C.F.R. § 4.86.

In evaluating the increased rating claim, the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.  The Board acknowledges the Veteran's lay statements which describe his difficulties with hearing conversations and the television.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran is competent to report that he has difficulty hearing, but he is not competent to establish the level of his hearing disability as this requires specific audiometric data. 

The fact that the Veteran's hearing acuity may be less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  None of the VA audiology examinations highlighted above reveal audiological evaluations that would warrant a compensable rating.  Therefore, the preponderance of the evidence is against the claim and entitlement to a compensable evaluation is not warranted.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


